  Case 19-00890      Doc 19     Filed 01/07/20 Entered 01/07/20 13:41:11      Desc Main
                                  Document     Page 1 of 2




                   UNITED STATES BANKRUPTCY COURT
             NORTHERN DISTRICT OF ILLINOIS - EASTERN DIVISION


IN RE:                         )                    Bankruptcy Case No. 19-17858
                               )
      JOHN D TERZAKIS          )                    Chapter 7
                Debtor,        )
                               )                    Hon. Donald R. Cassling
ANN HOWARD and POTTER BOLAÑOS, )
LLC, et. al.                   )
                Plaintiff,     )
             v.                )                    Adversary No. 19-00890
                               )
JOHN D. TERZAKIS,              )
                Defendant,     )

       NOTICE OF WITHDRAWAL OF ANSWER TO COMPLAINT (Dkt. No. 18)

       PLEASE TAKE NOTICE that on Tuesday, January 7, 2020, the undersigned withdrew
John D. Terzakis’ Answer to Complaint Objecting to Dischargeability of Debt, erroneously
filed herein on January 6, 2020 as Docket No. 18



                                                John D. Terzakis



                                                BY: /s/ Richard H. Fimoff
                                                       One of its attorneys
Richard H. Fimoff (804886)
Robbins, Salomon & Patt, Ltd.
180 N. LaSalle St.
Suite 3300
Chicago, IL 60601
312-782-9000
312-782-6690 (fax)
rfimoff@rsplaw.com




ERRONEOUSLY FILED(3167654.1)
  Case 19-00890        Doc 19     Filed 01/07/20 Entered 01/07/20 13:41:11             Desc Main
                                    Document     Page 2 of 2



                                  CERTIFICATE OF SERVICE

       Richard H. Fimoff, an attorney, certifies that on the 7th day of January, 2020, he
caused the foregoing NOTICE OF WITHDRAWAL OF ANSWER TO
COMPLAINT (Dkt. No. 18) to be filed electronically with the Court. Notice of this
filing will be sent by operation of the Court's electronic filing system to the United States
Trustee and all registered ECF users in this case.



                                                           /s/ Richard H. Fimoff

Richard H. Fimoff (804886)
Robbins, Salomon & Patt, Ltd.
180 N. LaSalle St.
Suite 3300
Chicago, IL 60601
312-782-9000
312-782-6690 (fax)
rfimoff@rsplaw.com
rstavins@rsplaw.com




ERRONEOUSLY FILED(3167654.1)
